Order entered September 4, 2020




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                             No. 05-20-00302-CR

                   JEFFREY LEE PATTERSON, Appellant

                                     V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F19-45392-J

                                  ORDER

        Before the Court is the September 1, 2020 request of court reporter

Kimberly Xavier for an extension of time to file the reporter’s record.   We

GRANT the request and ORDER the reporter’s record filed by September 8,

2020.


                                          /s/   LANA MYERS
                                                JUSTICE